                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOYCE SELDON,
                                   4                                                       Case No. 19-cv-04038-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND PRETRIAL
                                   6                                                       ORDER
                                         LIBERTY LIFE ASSURANCE COMPANY OF
                                   7     BOSTON,
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, May 4, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR PRIVATE MEDIATION TO
                                                                                              April 20, 2020
                                        BE COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with court approval or for good cause
                                  15
                                        PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          June 15, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: July 10, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: July 31, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              August 28, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             October 20, 2020 [Filed by September
                                  22    BE HEARD BY:                                          15, 2020]
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, December 11, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  December 18, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, January 8, 2021 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE AND LENGTH:                                 Monday, January 25, 2021 at 8:30 a.m. for
                                                                                               Bench Trial
                                   2
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   3
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, January 8,
                                   4
                                       2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   5
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   6
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   7
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   8
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                   9
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  10
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  11
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  12
Northern District of California




                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
 United States District Court




                                  13
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: December 3, 2019
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
